Stolz, Judge,
concurring specially.
I concur in the judgment of the majority only because there is no evidence in the record to substantiate the trial judge’s finding that the loss occurred on August 12, 1972, within the policy period contended by the plaintiff. The complaint made an allegation to that effect. The answer stated that the defendant was without knowledge or information sufficient to form a belief as to the truth thereof, and neither admitted nor denied same. The date the plaintiffs loss occurred is not information which is particularly within the defendant’s knowledge so as to make this type of answer an admission. See J. D. Jewell, Inc. v. Hancock, 226 Ga. 480, 485 (5) (175 SE2d 847). The plaintiff was thus required to prove this absolutely essential allegation of her complaint and failed to do so.